Case 6:20-bk-01010-KJ Doc2_ Filed 02/20/20 Page 1 of 10

 

UNITED STATES BANKRUPTCY COURT,
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
IN RE:
CASE NO.: 6:19-bk-
MECHILLE L. THOMAS, Chapter 13

Debtor(s}. /

CHAPTER 13 PLAN
A. NOTICES.
Debtor! must check one box on each line to state whether or not the Plan includes each of

the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan,

 

A limit on the amount of a secured claim based on a valuation which | Included t Included
may result in a partial payment or no payment at all to the secured | 4
creditor. See Sections C.5 (d) and (e). A separate motion will be filed.

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money | Included Neot Included
security interest under 11 U.S.C. § 522(f). A separate motion will be | 5 yf
filed. See Section C.5 (e).

 

oO

 

 

 

Nonstandard provisions, set out in Section E. Included | Not Included

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION.3(i) OF THIS PLAN, TO SURRENDER THE
SECURED CREDITOR’S COLLATERAL UNDER SECTION 5(j), TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER -SECTION 5(k), OR THE
AUTOMATIC STAY DOES NOT APPLY, AND THE CREDITOR MAY TAKE ACTION
TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

B. MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”) include the
Trustee’s fee of 10% and shall begin 30 days from petition filing/conversion date. Debtor
shall make Plan Payments to the Trustee for the period of 60 months. If the Trustee does
not retain the full 10%, any portion not retained will be disbursed to allowed claims

 

' All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.

 
Case 6:20-bk-01010-KJ Doc2 Filed 02/20/20 Page 2 of 10

 

receiving payments under the Plan and may cause an increased distribution to the
unsecured class of creditors.

$2,180.43 from month 1 through 60.

$ from month through

$ from month through
Cc. PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY’S FEES.

Base Fee $3,500.00 Total Paid Prepetition $1,000.00 Balance Due $2,500.00
MMM Fee $1,000.00 Total Paid Prepetition $1,000.00 Balance Due $0.00
Estimated Monitoring Fee at $ 25.00 per Month.

Attorney’s Fees Payable Through Plan at $250.00 Months 1 through 10 (subject to
adjustment).

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 

Acct. No. Creditor Total Claim Amount

 

 

 

 

 

 

 

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 

Last Four Digits of Acct. No. | Creditor Total Claim Amount

 

 

 

 

 

 

 

4, TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured

 
 

Case 6:20-bk-01010-KJ Doc2_ Filed 02/20/20 Page 3 of 10

 

creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain
- Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid
Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages
and maintain regular monthly postpetition payments on the following claims secured by
Debtor’s principal residence. Postpetition mortgage payments must be included in the Plan
Payments. Mortgage payments are due on the first payment due date after the case is filed
and continue monthly thereafter. The amount of postpetition mortgage payments may be
adjusted as provided for under the loan documents. The Plan may provide for the cure of
atrearages to homeowner’s and condominium associations and may, but need not, include
the payment of postpetition assessments in the Plan Payments. Under 11 U.S.C. §
1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment

 

 

 

 

 

 

 

 

 

(b) Claims Secured by Other Real Property Which Debtor Intends to Retain -
Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid
Through the Plan Under 11 U.S.C. § 1322(b)(5).. Debtor will cure prepetition arrearages
and maintain regular monthly postpetition payments on the foliowing claims secured by
real property. Postpetition mortgage payments must be included in the Plan. Payments
are due on the first due date afier the case is filed and continue monthly thereafter. The
amount of postpetition mortgage payments may be adjusted as provided for under the loan
documents. The Plan may provide for the cure of arrearages to homeowner’s and
condominium associations and may, but need not, include the payment of postpetition
assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive
a discharge of personal liability on these claims.

 

Last Four
Digits of
Acct. No.

Creditor Collateral Regular Gap Arrears
Address Monthly Payment
Payment

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 6:20-bk-01010-KJ Doc2 _ Filed 02/20/20 Page 4 of 10

 

(c} Claims Secured by Real Property - Debtor Intends to Scek Mortgage
Modification. Pending the resolution of a mortgage modification request, the Plan
Payments shall include the following adequate protection payments to the Trustee: (1)
for homestead property, the lesser of 31% of gross monthly income of Debtor and non-
filing spouse, if any (after deducting homeowners association fees), or the normal
monthly contractual mortgage payment; or (2) for non-homestead, income-producing
property, 75% of the gross rental income generated from the property. If Debtor obtains a
modification of the mortgage, the modified payments shall be included in the Plan
Payments. Debtor will not receive a discharge of personal liability on these claims

 

 

Last Four Digits Creditor Collateral Address | Adequate
of Acct. No, Protection Payment
6429 HSBC c/o BSI | 6230 Cranberry | $1,600.00 (inclusive
Financial Services Drive, Port Orange | of taxes and ins.)
FL

 

 

 

 

 

 

 

(d) Claims Secured by Real Property or Personal Property to Which 11 U.S.C. §
506 Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision
does not apply to a claim secured solely by Debtor’s principal residence. A separate
motion to determine secured status or to value the collateral must be filed, Payment
on the secured portion of the claim, estimated below, is included in the Payment Plan.
Unless otherwise stated in Section E, the Plan Payment do not include payments for
escrowed property taxes or insurance.

 

Last Four | Creditor | Collateral | Claim Value Payment | Interest
Digits of Description | Amount Through | Rate
Acct. No. / Plan

Address

 

 

 

 

 

 

 

 

 

 

 

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§ 306. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

 

Last Four Digits of Acct. Creditor Collateral Description /

No.

Address

 

 

 

 

 

 
Case 6:20-bk-01010-KJ Doc2 Filed 02/20/20 Page 5 of 10

 

 

 

 

 

 

 

(f) Payments on Claims Secured by Real Property and/or Personal Property to
Which Section 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11
U.S.C. § 1325(a). The claims listed below were either: (1) incurred within 910 days before
the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the Debtor personal use; or (2) incurred within one year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims
will be paid in full under the Plan with interest at the rate stated below.

 

Last Four
Digits of
Acct. No.

Creditor Collateral Claim Payment Interest
Description/ | Amount Through Rate
Address Plan

 

 

 

 

 

 

 

 

 

 

(g) | Claims Secured by Real or Personal Property to be Paid with Interest Through
the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
under the Plan with interest at the rate stated below.

 

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No, Address Plan
Riverwood 6230 $6,742.98 $112.39 0%
Plantation Cranberry
HOA Drive, Port
Orange, FL

 

 

 

 

 

 

 

 

 

(h} Claims Secured by Personal Property — Maintaining Regular Payments and
Curing Arrearage, if any, under 11 U.S.C, § 1322(b)(5). Under 11 U.S.C. § 1328(a)( 1),
unless the principle amount of the claim is paid in full through the Plan, Debtor will not
receive a discharge of personal liability on these claims.

 

Last Four Creditor Collateral Regular Arrearage
Digits of Acct. Description Contractual
No. Payment

 

 

 

 

 

 

 

 

 
Case 6:20-bk-01010-KJ Doc2 Filed 02/20/20 Page 6 of 10

 

 

 

 

 

 

 

 

(i) Secured Claims Paid Directly by Debtor. The following secured claims are
being made via automatic debit/draft from Debtor’s depository account and will continue
to be paid directly to the creditor or lessor by Debtor outside the Plan via automatic
debit/draft. The automatic stay under 11 U.S.C. § § 362(a) and 1301(a) is terminated in
rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate
Debtor’s state law contract rights. Because these secured claims are not provided for
under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal
liability on these claims.

 

Last Four Digits of Acct. Creditor Property/Collateral
No.

 

Santander Consumer USA 2019 Nissan Maxima

 

 

 

 

 

 

(p Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors upon the filing of this Plan.

 

Last Four Digits of Acct. Creditor Collateral/Property
No. Description/Address

 

 

 

 

 

 

 

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
make payments to the following secured creditors. The automatic stay under 11 U.S.C. 8§
362(a) and 1301{a) is terminated in rem as to Debtor and in rem and in personam as to any
codebtor with respect to these creditors upon the filing of this Plan. Debtor’s state law
contract rights and defenses are neither terminated nor abrogated. Because these secured
claims are not provided for under the Plan, under 11 U.S.C. §§ 1328(a), Debtor will not
receive a discharge of personal liability on these claims

 

Last Four Digits of Acct. Creditor Collateral
No. Description/Address

 

 

 

 

 

 

 
Case 6:20-bk-01010-KJ Doc2 _ Filed 02/20/20 Page 7 of 10

 

 

 

 

 

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the

Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation of the Plan, as soon as practicable, if the Plan provides for payment to
creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof
of claim for the secured creditor/lessor under § 501(c), and no objection to the claim is pending.
If Plan Payments are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan under 11 U.S.C. § 1325(b)(5). Debtor
assumes the following leases/executory contracts and proposes the prompt cure of any
prepetition arrearage as follows. Under 11 U.S.C § 1328(a)(1), If the claim of the
lessor/creditor is not paid in full through the Plan, Debtor will not receive a discharge of
personal liability on these claims.

 

Last Four Creditor/Lessor | Description of | Regular Arrearage and
Digits of Acct, Leased Contractual Proposed Cure
No. Property Payment

 

 

 

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay Under 11 U.S.C 8§ 632(a) and1301(a) is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate
or abrogate Debtor’s state law contract rights. Because these leases/executory contracts
are not provided for under the Plan, Under 11 U.S.C § 1328(a), Debtor will not receive a
discharge of personal liability on these claims.

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral

No.

 

 

 

 

 

 

 

 
Case 6:20-bk-01010-KJ Doc2 _ Filed 02/20/20 Page 8 of 10

(c} Rejection of Leases/Exeeutory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the foliowing leased real or personal property. The automatic stay under 11
U.S.C §§ 362 (a) and 1301 (a) is terminated in rem as to Debtor and in rem and in personam
as to any codebtor as to these creditors and lessors upon the filing of this Plan.

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral to be
No. Surrendered

 

 

 

 

 

 

 

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $

D. GENERAL PLAN PROVISIONS:

1. Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims.

2. Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an Order of the Court.

3. If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
or dismissal of this case, unless the Court orders otherwise. Property of the estate

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise, or

(b) x shall vest in Debtor upon confirmation of the Plan.

4, The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
claim. An allowed proof of claim will control, unless the Court orders otherwise.

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated

 

 
Case 6:20-bk-01010-KJ Doc2_ Filed 02/20/20 Page 9 of 10

distributions. The actual distributions may vary. If the summary or spreadsheet

conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when
due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
Trustee with a statement to that effect.) For each tax return that becomes due after
the case is filed, Debtor shall provide a complete copy of the tax return, including
business returns if Debtor owns a business, together with all related W-2s and Form
1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
instruct the Internal Revenue Service or other taxing agency to apply a refund to
the following year’s tax liability. Debtor shall not spend any tax refund without
first having obtained the Trustee’s consent or Court approval.

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
Procedure 3015(¢). Note: Any nonstandard provisions of this Plan other than those set
out in this section are deemed void and are stricken.

 

 

 

 
Case 6:20-bk-01010-KJ Doc2_ Filed 02/20/20 Page 10 of 10

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

 

 

SIGNATURES):

Debtor(s) |

Jy sui 0 omad nate $20,AO 2040
Date
Date 220|2020

 

 

10
